de GRAFFENRIED, J.
The evidence in this case, tending to show the defendant’s guilt consisted of something more than the testimony of the witness who was introduced by, and who testified on behalf of, the State. Parts of the defendant’s own testimony tended strongly to show his guilt. The jury had the right to reject as untrue the exculpatory parts of the defendant’s evidence, and to give full credence to those parts of his testimony tending to show his guilt. The facts in the present case are entirely different from those in the cases of Segars v. State, 86 Ala. 59, 5 South. 558, and Washington v. State, 58 Ala. 855. In each of those cases there was only one witness for the State and the testimony of that witness was the only evidence tending in the slightest degree to show the defendant’s guilt. In the present case that condition does not prevail.
Charge No. 2 requested in writing by the defendant, was not, as applicable to the evidence in this case, a correct statement of the law, was calculated to confuse and mislead the jury, and was properly refused.
2. We do not deem it necessary to cite authorities to sustain the oft-repeated proposition that the refusal of a trial court to grant a motion for a new trial in a criminal case is irrevisable. Neither do we deem it necessary to advance argument to show that the part of the oral charge of the court to Avhich the defendant reserved an exception was as applied to the evidence, a correct exposition of the law. When read in connection Avith the other parts of the oral charge, Avhich are set out in the bill of exceptions, the charge Avas as favorable to the defendant, on the phase of the testimony to which it Avas addressed, as it should have been.
The judgment of the court below is affirmed.
Affirmed.